Opinion issued September 29, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-22-00363-CV
                           ———————————
                     KIMBERLY R. GUILLEN, Appellant
                                        V.
              AMG CITYVIEW APARTMENTS LLC, Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1179435


                         MEMORANDUM OPINION

      The parties have filed an “Agreed Motion for Remand.” They represent that

they have reached an agreement to settle this matter and request that we set aside

the trial court’s judgment without regard to the merits and remand the case to the

trial court for rendition of judgment in accordance with the parties’ agreement. We
interpret the parties’ motion as a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, remand this cause to the trial court for rendition of

judgment in accordance with the parties’ agreement, and dismiss the appeal. See

id.

      The Clerk is directed to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                         2